Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This is an Allowability Notice of the instant application 16/375,507 (hereinafter the ’507 application), responsive to the amendment filed on 6/21/2022. The ’507 application is a reissue of US Application No. 13/429,666 (hereinafter the ‘666 Application), filed March 26, 2012, which has been granted as US Patent Number 9,615,264 (hereinafter the ‘264 Patent) granted April 4, 2017.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,615,264 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims were substantially amended from their original state to overcome the prior art or record (Yakov (US PUB 2004/0111308)).  Specifically, the Patent Owner added limitations corresponding to:
-controlling an allocation of physical resources by at least one automated control within a network having a changing network state associated with a risk, based on a received control signal 
-a memory configured to store parameter of a network model comprising values representing an estimate of changing network 
-an automated communication network interface port
-an automated arbitrage agent being operationally associated with the memory and the automated communication network interface port
-engage in a negotiation of an automatic arbitrage transaction based on at least (a) an analysis of the risk and (b) a self-interest of the automated arbitrage agent with at least one automated counterparty, with respect to a communication of information relating to the first set of stored values, the negotiation comprising at least one automated communication through the automated communication network interface port
-engage in the transaction comprising a communication of at least a portion of information defining the estimate of the changing network state through the automated communication network interface port
-update the network model
-generate the control signal selectively dependent on the updated network model and an output of the automated arbitrage agent configured to communicate at least one of the generated control signal and information dependent on the generated control signal.

The above amendments were to claim 14 (allowed claim 1), other claim where amended to contain similar limitations to overcome the prior art of record. 

From the Notice of Allowance:
 Examiner agrees with Applicant’s arguments submitted on October 17, 2016. The limitations of an automated self-interest arbitrage agent in combination with the other limitations on independent claims 14, 34, 37, 40 and 42 are novel and nonobvious over the prior art of record. Therefore, the present case is in condition for allowance.


Reissue Declaration
The error set forth on 7/13/2022 Supplemental Reissue Declaration document via remarks are sufficient under 35 U.S.C. 251.  The remarks make clear that new claim 24 corrects the error by claiming “wherein the communicated token comprises a cryptographically-authenticated virtual currency”, which was not pointed out in the previously allowed claims.

1414.03.I states:
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required. However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251. 

Specification
The Specification amendment filed 7/11/2022 is in proper form and will be entered.

Reasons for Allowance
Claims 1-14 and 18-24 are not covered by the prior art.  The amended claims overcome the prior art of record, for the same reasons as in the parent, namely the claims present a system and method for controlling resource allocation in a network where the system engages in a negotiation of an automatic arbitrage transaction based on at least (a) an analysis of the risk and (b) a self-interest of the automated arbitrage agent with at least one automated counterparty, with respect to a communication of information relating to the first set of stored values, the negotiation comprising at least one automated communication through the automated communication network interface port; engages in the transaction comprising a communication of at least a portion of information defining the estimate of the changing network state through the automated communication network interface port; updates the network model; generates the control signal selectively dependent on the updated network model and outputs of the automated arbitrage agent configured to communicate at least one of the generated control signal and information dependent on the generated control signal (or the like, except where noted above).  Neither the prior art provided during initial examination (Yakov (US PUB 2004/0111308)), nor the prior art discovered during search in the present examination, support a rejection of said limitations.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Status of Claims
Claims 1-14 and 18-24 are ALLOWED.
Claims 15-17, 25, and 26 are CANCELLED.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992